Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 10/05/2020.
Claims 1-20 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation: “wherein the programmable logic” in “The network interface device of claim 9, wherein the programmable logic comprises a field programmable gate array (FPGA) configured to perform direct memory access tasks”
The claim is indefinite because there is insufficient antecedent basis for this limitation in the claim. 
Suggestion, claim 9 should be included with “programmable logic that, when executed by the network interface device, cause the network interface device to perform operations comprising:”.
wherein packets are processed by a virtual filtering platform.”
Both “packets” and “virtual filtering platform” are not defined in claim 9; therefore, the clause “wherein” will have the limitation “wherein packets” insufficient antecedent basis for this limitation in the claim, and thus the claim indefinite.
Suggestion, claim 9 should be included with feature “packets” or “virtual filtering platform” is defined in the claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. US10831523 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: See the claims 1-20 in the US patent and comparing to the claims 1-20 of the current application:
Claims 1-20 of current application and claims 1-20 in the US patent above are compared as below:
Claims in Current Application
Claims in Patent No. US10831523 B2
1. A method for direct memory access in a virtualized computing environment comprising one or more computing devices, the method comprising:

in response to a direct memory access connection request received via an exception path configured to process direct memory access connections between a first virtual machine and a second virtual machine of the virtualized computing environment, 


flagging the request to indicate that the request has been processed;
forwarding the flagged request to a network interface device configured to execute direct memory access network functions between virtual machines of the virtualized computing environment;




flagging a direct memory access connection reply received from the second virtual machine on the exception path to indicate that the reply has been processed;
forwarding the flagged reply to the network interface device; and
causing the network interface device to establish the requested direct memory access connection between the first and second virtual machines based on the flagged request and reply.

1. A method for direct memory access in a virtualized computing environment comprising one or more computing devices, the method comprising:

applying at least one memory access policy of the virtualized computing environment to a direct memory access connection request received from a first virtual machine via an exception path configured to process the connection request for direct memory access handling between the first virtual machine and a second virtual machine;

flagging the request to indicate that the request has been processed and 
forwarding the request to a network interface device configured to execute direct memory access network functions between virtual machines;
applying at least one memory access policy of the virtualized computing environment to a direct memory access connection reply received from the second virtual machine on the exception path;

flagging the reply to indicate that the reply has been processed and forwarding the reply to the network interface device; and



establishing a direct memory access connection between first and second virtual machines via the network interface device.

2. The method of claim 1, wherein the network interface device comprises a field programmable gate array (FPGA) configured to perform routability tasks.
2. The method of claim 1, wherein the network interface device comprises a field programmable gate array (FPGA) configured to perform at least routability tasks.
3. The method of claim 1, wherein the direct memory access comprises RDMA.
3. The method of claim 1, wherein the direct memory access comprises RDMA.
4. The method of claim 2, wherein the FPGA is configured to perform operations of Generic Flow Tables (GFTs) to encapsulate an address space from a virtual network with physical space addresses.
4. The method of claim 2, wherein the FPGA is configured to perform operations of Generic Flow Tables (GFTs) to encapsulate an address space from a virtual network and with physical space addresses.
5. The method of claim 2, wherein the FPGA is programmed to process packets and send the processed packets to the network interface device.
5. The method of claim 2, wherein the FPGA is programmed to implement a function to process packets and send the processed packets to the network interface device.
6. The method of claim 1, further comprising applying a memory access policy to the request and reply.
6. The method of claim 1, wherein the memory access policy is applied by a virtual filtering platform.
7. The method of claim 1, wherein the request and the reply are marked as an exception by adding a VLAN tag.
7. The method of claim 1, wherein the request and the reply are marked as an exception by adding a VLAN tag.
8. The method of claim 1, further comprising applying a filter that augments the network interface device and is configured to abstract details of the network interface device and FPGA.
8. The method of claim 1, further comprising applying a filter that augments the network interface device and is configured to abstract details of the network interface device and FPGA.
Claims 9-16: Recite a network interface device
See the Network Interface device of Claims 9-16.
Claims 17-20: Recite a system
See the System of Claims 17-20.


Thus, Claims 1-20 recite correspondingly the claimed recitations 1-20 as in the US Patent, where the claims 1-20 of the US patent are for establishing a direct memory access between the first and second virtual machines via the network interface device with applying memory access policy. The Current Claimed invention is modified with connection request and causing the network interface device to establish the requested direct memory access connection between the first and second virtual machines based on the flagged request and reply.  
 Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to make addition of the establishments within direct memory access in a virtualized computing environment.

Allowable Subject Matter

Claims 1-20 are rejected under double patenting, claims 10, 13 under 35 USC 112(b) as addressed in the Office Action. The claims would be allowable if all issues addressed above are resolved.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

TTV
September 10, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191